ORDER
RUTH A. RIFKIN of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in 1990, and the Director of the Office of Attorney Ethics having submitted to the Court their consent that RUTH A. RIFKIN remain on disability inactive status pursuant to Rule 1:20-12, as ordered by the Court on December 22, 2004;
And it appearing that RUTH A. RIFKIN lacks the capacity to practice law;
And good cause appearing;
It is ORDERED that RUTH A. RIFKIN remain on disability inactive status pursuant to Rule 1:20-12 until the further Order of the Court; and it is further
ORDERED that RUTH A. RIFKIN continue to be restrained from practicing law during the period that she remains on disability inactive status; and it is further
ORDERED that RUTH A. RIFKIN continue to comply with Rule 1:20-20 dealing with incapacitated attorneys.